Title: General Orders, 9 December 1777
From: Washington, George
To: 

 

Head Quarters, White-Marsh [Pa.] Decr 9th 1777.
Parole.C. Signs


The tents are near the bridge, on the Skippack road, and so many are to be immediately sent for and pitched, as are necessary for officers and men that have not huts, that will keep themselves and their arms dry: But the General earnestly recommends, that no more tents be pitched than are absolutely necessary to shelter the troops. Neither officers nor men are to be absent from camp upon any pretence whatever.
A Captain and two Subalterns are wanted for the Corps of Invalids commanded by Col. Lewis Nicola—Officers disabled in the service, so as to be unfit for field duty, who are desirous of engaging in that corps, upon being properly recommended, will receive commissions therefor.
The General Court Martial, of which Colonel Ogden is president, is to sit at the usual place, to morrow morning, at nine o’clock. If any of the members are sick or absent, the Brigade Majors are to warn other officers of the same rank in their stead—An orderly serjeant from each division to attend the court.
An Orderly Serjeant from each brigade is to attend constantly at Head Quarters.
Brigade returns are to be made to the Adjutant General to morrow morning, at 9 o’clock, of all the sick in camp, and in private houses, about the country, and of the number of waggons necessary to transport them to the hospitals; but the surgeons are to return none for waggons, who are able to march, when their packs are carried for them, otherwise from the scarcity of waggons, some of the sick will be left in camp—Each brigadier, or officer commanding a brigade, will see that his surgeons duly comply with this order—When these returns are made, the surgeons will apply to Dr McKnight, at Colonel Biddle’s quarters for waggons—One careful officer from each brigade, is to be sent with the sick of the brigade to see them properly taken care of on their way to the hospitals—Three days’ provisions are to be sent with the sick—The Convalescents ’tis supposed will be sufficient to wait on the sick.
Each officer commanding brigade is to make a return to morrow at orderly time of their killed, wounded and missing since General Howe’s late march from Philadelphia, and if any during that time lost to a sense of duty, have infamously deserted, their names are to be added to the same returns.
